Proceeding pursu- *722ant to CPLR article 78 in the nature of mandamus, inter alia, to direct the respondents to reinstate the petitioner’s pistol license.
Motion by the respondents Barbara L. Gionta and Victor J. Alfieri, and separate motion by the respondent Charlie Lowther, to dismiss the proceeding insofar as asserted against them.
Ordered that the motions are granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Rivera, J.P., Goldstein, Skelos and Balkin, JJ., concur.